Citation Nr: 0024228	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of degenerative disk disease (DDD) of the lumbar 
spine with lumbar strain, currently evaluated as 40 percent 
disabling.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.

This matter arose from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to an evaluation in 
excess of 20 percent for post-operative residuals of DDD of 
the lumbar spine with lumbar strain.  

In August 1997 the RO granted entitlement to an increased 
evaluation of 40 percent for postoperative residuals of DDD 
of the lumbar spine with lumbar strain effective from date of 
claim, April 8, 1996.  

In November 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to an evaluation in excess of 40 percent 
for postoperative residuals of DDD of the lumbar spine with 
lumbar strain.  The veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion requesting that the Court vacate the November 
1997 decision, and remand the case to the Board for further 
development of the evidence and readjudication.

The Court granted the joint motion in May 1999, vacated the 
November 1997 decision, and remanded the case to the Board 
for compliance with directives that were specified by the 
Court.

In December 1999 the Board remanded the case to the RO for 
further development and adjudicative action.

The RO affirmed the denial of entitlement to an evaluation in 
excess of 40 percent for postoperative residuals of DDD of 
the lumbar spine and lumbar strain.

The case has been returned to the Board for further appellate 
review.

In August 2000 the veteran's representative made reference to 
his intention to pursue a claim of entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  He made it clear that 
it was premature for the Board to consider this issue at this 
time.  This matter has been neither procedurally prepared nor 
certified for appellate review, and is therefore referred to 
the RO for initial consideration and appropriate action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that subsequent to the issuance of the 
supplemental statement of the case (SSOC) in April 2000, the 
veteran's representative submitted a July 2000 report of a 
private orthopedic examination from WS, MD, directly to the 
Board.  It was requested that the Board return the veteran's 
case to the RO for consideration of the added medical 
evidence. 

Under the provisions of 38 C.F.R. § 20.1304(c) (1999), 
evidence not considered by the RO must be referred by the 
Board to the RO for initial consideration and preparation of 
a SSOC, unless this procedural right has been waived by the 
veteran or his representative.  No such waiver is of record 
in this well-grounded claim of entitlement to an increased 
evaluation for the service-connected disability of the low 
back.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should, through his 
representative, contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of the veteran's low back 
disability.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports.

2.  The RO should review all additionally 
submitted evidence, particularly the July 
2000 private medical examination report 
from Dr. WS.  The RO should also 
undertake any additional development, 
including scheduling the veteran for VA 
orthopedic and neurological examinations, 
if warranted.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 40 percent for 
postoperative residuals of DDD of the 
lumbar spine with lumbar strain.  

In so doing the RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled 
examination(s) may result in a denial of his claim.  
38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

